PER CURIAM.
On the 2d day of June, 1931, this appeal was heard by the court upon the record and the arguments of counsel.
Upon consideration whereof, the court finds and holds that the order of the lower court appointing receivers in this cause without notice to the defendants below was improvidently granted, and the said order is reversed and set aside with costs, and this cause is remanded for such further proceedings to be had upon due notice to the defendants, with opportunity for them to plead and be heard therein, as the lower court may find" proper. It is ordered nevertheless that the vouchers, account books, records, minute books, and similar books now in the hands of the receivers, the custody whereof is held subject to the orders of the lower court, shall be *1074placed in the custody of the United States marshal for the District of Columbia, to be retained by him at such convenient place as he may select, for the period of twenty days next hereafter, with reasonable right of access by the respective parties and their agents and attorneys, and that at the end of such period they shall be returned to the parties from whom received by the receivers, unless otherwise ordered by the lower court for good cause shown.
The mandate to issue forthwith.